Exhibit 10.1

Google Inc. Advertising Program Terms

These Google Inc. Advertising Program Terms (“Terms”) are entered into by Google
Inc. (“Google”) and the entity executing these Terms or that accepts these Terms
electronically (“Customer”). These Terms govern Customer’s participation in
Google’s advertising programs and services (i) that are accessible through the
account(s) given to Customer in connection with these Terms or (ii) that
reference or are referenced by these Terms (collectively, “Programs”). In
consideration of the foregoing, the parties agree as follows:

1 Programs. Customer authorizes Google and its affiliates to place Customer’s
advertising materials and related technology (collectively, “Ads” or “Creative”)
on any content or property (each a “Property”) provided by Google or its
affiliates on behalf of itself or, as applicable, a third party (“Partner”).
Customer is solely responsible for all: (i) Creative, (ii) Ad trafficking or
targeting decisions (e.g., keywords) (“Targets”), (iii) Properties to which
Creative directs viewers (e.g., landing pages) along with the related URLs and
redirects (“Destinations”) and (iv) services and products advertised on
Destinations (collectively, “Services”). The Program is an advertising platform
on which Customer authorizes Google to use automated tools to format Ads. Google
and its affiliates may make available to Customer certain optional Program
features to assist Customer with the selection and generation of Targets and
Creative. Customer is not required to authorize use of these optional Targeting
and Creative features and, as applicable, may opt-in to or opt-out of usage of
these features, but if Customer uses these features then Customer will be solely
responsible for the Targets and Creative. Google or Partners may reject or
remove a specific Ad or Target at any time for any or no reason. Google and its
affiliates may modify or cancel Programs at any time. Customer acknowledges that
Google or its affiliates may participate in Program auctions in support of its
own services and products. Some Program features are identified as “Beta,” “Ad
Experiment,” or as otherwise unsupported or confidential (collectively, “Beta
Features”). Customer may not disclose any information from Beta Features or the
terms or existence of any non-public Beta Features.

2 Policies. Customer is solely responsible for its use of the Programs (e.g.,
access to and use of Program accounts and safeguarding usernames and passwords)
(“Use”). Program Use is subject to applicable Google policies available at
www.google.com/ads/policies and all applicable Partner policies made available
by Google to Customer (in each case, as modified from time to time, “Policies”).
Some frequently asked Policy questions are answered by the following Policies:
the Google Privacy Policy available at www.google.com/privacy.html; the
Advertising Cookies Policy available at www.google.com/ads/cookies; and the
Trademark Guidelines available at www.google.com/permissions/ guidelines.html.
In connection with the Program, Google will comply with the Google Privacy
Policy. Customer authorizes Google to modify Ads as described in Policies.
Customer will not, and will not authorize any third party to, (i) generate
automated, fraudulent or otherwise invalid impressions, inquiries, clicks or
conversions, (ii) conceal conversions for Programs where they are required to be
disclosed or (iii) use any automated means or form of scraping or data
extraction to access, query or otherwise collect Google advertising related
information from any Property except as expressly permitted by Google. Customer
will direct communications regarding Ads on Partner Properties under these Terms
only to Google.

3 Ad Serving. (a) Customer will not provide Ads containing malware, spyware or
any other malicious code or knowingly breach or circumvent any Program security
measure. (b) Customer may utilize an Ad server solely for serving or tracking
Ads under Programs that permit third party Ad serving and only if the Ad server
has been authorized by Google to participate in the Program. Google will
implement Customer’s Ad server tags so that they are functional. (c) For online
display Ad impressions billed on a CPM basis (“Display Ads”), if Google’s
impression count (“IC”) for a Program is higher than Customer’s third party Ad
server (“3PAS”) IC by more than 10% over the invoice period, Customer will
facilitate reconciliation efforts between Google and 3PAS. If this discrepancy
is not resolved, Customer’s sole remedy is to make a claim within 60 days after
the invoice date (“Claim Period”) and (i) Google will issue to Customer
advertising credits equal to (90% of Google IC – 3PAS IC) * Google-reported
campaign average CPM over the invoice period which must be used by Customer
within 60 days of issuance of the credits (“Use By Date”) and (ii) Google may
suspend Customer’s permission to utilize that 3PAS provider and the
effectiveness of the discrepancy resolution provisions of this sentence for that
3PAS provider. Metrics from 3PAS whose Ad server tags are provided to Google
will be used in the foregoing discrepancy resolution calculations. Google may
require that discrepancy records be provided directly by 3PAS to Google.
Customer will not be credited for discrepancies caused by 3PAS’ inability to
serve Ads.

4 Ad Cancellation. Unless a Policy, the Program user interface or an agreement
referencing these Terms (an “IO”) provides otherwise, either party may cancel
any Ad at any time before the earlier of Ad auction or placement, but if
Customer cancels an Ad after a commitment date provided by Google (e.g., a
reservation-based campaign), then Customer is responsible for any cancellation
fees communicated by Google to Customer (if any) and the Ad may still be
published. Cancelled Ads will generally cease serving within 8 business hours or
as described in a Policy or



--------------------------------------------------------------------------------

IO, and Customer remains obligated to pay all charges resulting from served Ads
(e.g., fees based on conversion). Customer must effect cancellation of Ads
(i) online through Customer’s account if the functionality is available, (ii) if
this functionality is not available, with notice to Google via email to
Customer’s account representative or (iii) if Customer does not have an account
representative, with notice to Google via email to adwords-support@google.com
(collectively, the “Ad Cancellation Process”). Customer will not be relieved of
any payment obligations for Creative not submitted or submitted by Customer
after the due date provided by Google. Google will not be bound by a Customer
provided IO.

5 Warranty and Rights. Customer warrants that (a) it holds, and hereby grants
Google, its affiliates and Partners, the rights in Creative, Destinations and
Targets for Google, its affiliates and Partners to operate the Programs and
(b) all information and authorizations provided by Customer are complete,
correct and current. Customer authorizes Google and its affiliates to automate
retrieval and analysis of Destinations for the purposes of the Programs.
Customer warrants that it is authorized to act on behalf of, and has bound to
these Terms, third parties, if any, for which Customer advertises in connection
with these Terms (“Advertiser”). If for any reason Customer has not bound an
Advertiser to these Terms, Customer will be liable for performing any obligation
that the Advertiser would have if it had been bound to these Terms. Customer
will provide Advertiser with reporting data as frequently as existing reporting
from Customer to Advertiser, but no less than on a monthly basis, that discloses
absolute dollars spent on Google and performance (at a minimum cost, clicks and
impressions of users on the account of that Advertiser) in a reasonably
prominent location. Google may, upon request of an Advertiser, share
Advertiser-specific information with Advertiser. If Customer is using a Program
on its own behalf to advertise and not on behalf of an Advertiser, for that use
Customer will be deemed to be both Customer and Advertiser.

6 Make-Goods. For reservation-based Display Ads, Google will deliver any agreed
upon aggregate number of Display Ads by the end of the campaign, provided that
if Google fails to do so, then Customer’s sole remedy is to make a claim during
the Claim Period. If Google confirms the accuracy of the claim, then Google will
not charge Customer for the undelivered Display Ads or, if Customer has already
paid, at Google’s reasonable discretion, Google will provide for (i) advertising
credits, which must be used by the Use By Date, (ii) later placement of the
Display Ads in a position Google deems comparable or (iii) an extension of the
term of the campaign. Google cannot assure that any auction-based Ads will be
delivered and therefore make-goods do not apply to auction-based Ads.

7 Payment. Customer will pay all charges incurred in connection with the
Program, in immediately available funds or as otherwise approved by Google,
within a commercially reasonable time period specified by Google (e.g., in the
Program user interface or IO). Late payments bear interest at the rate of
1.5% per month (or the highest rate permitted by law, if less). Charges are
exclusive of taxes. Customer will pay (i) all taxes and other government charges
and (ii) reasonable expenses and attorneys’ fees Google incurs in collecting
late payments. Charges are solely based on Google’s measurements for the
Programs and the applicable billing metrics (e.g., clicks or impressions). Any
portion of a charge not disputed in good faith must be paid in full. No party
may offset any payment due under these Terms against any other payment to be
made under these Terms. Google may, in its sole discretion, extend, revise or
revoke credit at any time. Google is not obligated to deliver any Ads in excess
of any credit limit. If Google does not deliver Ads to the selected Targets,
then Customer’s sole remedy is to make a claim for advertising credits within
the Claim Period, after which Google will issue the credits following claim
validation which must be used by the Use By Date. Customer understands that
third parties may generate impressions or clicks on Customer’s Ads for
prohibited or improper purposes and that its sole remedy is to make a claim for
advertising credits within the Claim Period, after which Google will issue the
credits following claim validation which must be used by the Use By Date. TO THE
FULLEST EXTENT PERMITTED BY LAW, (A) ADVERTISER AND CUSTOMER WAIVE ALL CLAIMS
RELATING TO ANY PROGRAM CHARGES UNLESS A CLAIM IS MADE WITHIN THE CLAIM PERIOD
AND (B) THE ISSUANCE OF ADVERTISING CREDITS (IF ANY) IS AT GOOGLE’S REASONABLE
DISCRETION AND IF ISSUED, MUST BE USED BY THE USE BY DATE.

8 Disclaimers. EACH PARTY ON BEHALF OF ITSELF AND ITS AFFILIATES DISCLAIMS ALL
IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION FOR NON-INFRINGEMENT,
SATISFACTORY QUALITY, MERCHANTABILITY AND FITNESS FOR ANY PURPOSE. TO THE
FULLEST EXTENT PERMITTED BY LAW, THE PROGRAMS AND GOOGLE AND PARTNER PROPERTIES
ARE PROVIDED “AS IS” AND AT CUSTOMER’S AND ADVERTISER’S OPTION AND RISK AND NONE
OF GOOGLE, ITS AFFILIATES OR GOOGLE’S PARTNERS MAKE ANY GUARANTEE IN CONNECTION
WITH THE PROGRAMS OR PROGRAM RESULTS.



--------------------------------------------------------------------------------

9 Limitation of Liability. EXCEPT FOR SECTION 10 AND CUSTOMER’S BREACHES OF
SECTIONS 3(A), 12(D) OR THE LAST SENTENCE OF SECTION 1, TO THE FULLEST EXTENT
PERMITTED BY LAW REGARDLESS OF THE THEORY OR TYPE OF CLAIM: (a) NO PARTY OR ITS
AFFILIATES MAY BE HELD LIABLE UNDER THESE TERMS OR ARISING OUT OF OR RELATED TO
PERFORMANCE OF THESE TERMS FOR ANY DAMAGES OTHER THAN DIRECT DAMAGES, EVEN IF
THE PARTY IS AWARE OR SHOULD KNOW THAT SUCH DAMAGES ARE POSSIBLE AND EVEN IF
DIRECT DAMAGES DO NOT SATISFY A REMEDY; AND (b) OTHER THAN CUSTOMER’S PAYMENT
OBLIGATIONS UNDER THESE TERMS, NO PARTY OR ITS AFFILIATES MAY BE HELD LIABLE FOR
DAMAGES UNDER THESE TERMS OR ARISING OUT OF OR RELATED TO PERFORMANCE OF THESE
TERMS FOR ANY GIVEN EVENT OR SERIES OF CONNECTED EVENTS IN THE AGGREGATE OF MORE
THAN THE AMOUNT PAYABLE TO GOOGLE BY CUSTOMER UNDER THE TERMS IN THE THIRTY DAYS
BEFORE THE DATE OF THE ACTIVITY FIRST GIVING RISE TO THE CLAIM.

10 Indemnification. Customer will defend, indemnify and hold harmless Google,
its Partners, agents, affiliates, and licensors from any third party claim or
liability arising out of or related to Targets, Creative, Destinations,
Services, Use and breach of these Terms by Customer. Partners are intended third
party beneficiaries of this Section.

11 Term. Google may add to, delete from or modify these Terms at any time
without liability. The modified Terms will be posted at
www.google.com/ads/terms. Customer should look at these Terms regularly. The
changes to the Terms will not apply retroactively and will become effective 7
days after posting. However, changes specific to new functionality or changes
made for legal reasons will be effective immediately upon notice. Either party
may terminate these Terms at any time with notice to the other party, but
(i) campaigns not cancelled under Section 4 and new campaigns may be run and
reserved and (ii) continued Program Use is, in each case subject to Google’s
then standard terms and conditions for the Program available at
www.google.com/ads/terms. Google may suspend Customer’s ability to participate
in the Programs at any time. In all cases, the running of any Customer campaigns
after termination is in Google’s sole discretion.

12 Miscellaneous. (a) ALL CLAIMS ARISING OUT OF OR RELATING TO THESE TERMS OR
THE PROGRAMS WILL BE GOVERNED BY CALIFORNIA LAW, EXCLUDING CALIFORNIA’S CONFLICT
OF LAWS RULES, AND WILL BE LITIGATED EXCLUSIVELY IN THE FEDERAL OR STATE COURTS
OF SANTA CLARA COUNTY, CALIFORNIA, USA; THE PARTIES CONSENT TO PERSONAL
JURISDICTION IN THOSE COURTS. (b) Nothing in these Terms will limit a party’s
ability to seek equitable relief. (c) These Terms are the parties’ entire
agreement relating to its subject and supersede any prior or contemporaneous
agreements on that subject. (d) No party may make any public statement regarding
the relationship contemplated by these Terms (except when required by law).
(e) All notices of termination or breach must be in writing and addressed to the
other party’s Legal Department (or if it is not known if the other party has a
Legal Department then to the other party’s primary contact). The email address
for notices being sent to Google’s Legal Department is legal-notices@google.com.
All other notices must be in writing and addressed to the other party’s primary
contact. Notice will be treated as given on receipt, as verified by written or
automated receipt or by electronic log (as applicable). These notice
requirements do not apply to legal service of process, which is instead governed
by applicable law. (f) Except for modifications to these Terms by Google under
Section 11, all amendments must be agreed to by both parties and expressly state
that it is amending these Terms. Neither party will be treated as having waived
any rights by not exercising (or delaying the exercise of) any rights under
these Terms. If any provision of these Terms is found unenforceable, the balance
of the Terms will remain in full force and effect. (g) Neither party may assign
any part of these Terms without the written consent of the other party, except
to an affiliate but only where (I) the assignee agrees in writing to be bound by
these Terms, (II) the assigning party remains liable for obligations under these
Terms if the assignee defaults on them, and (III) the assigning party has
notified the other party of the assignment. Any other attempt to transfer or
assign is void. (h) Except as expressly listed in Section 10, there are no
third-party beneficiaries to these Terms. (i) These Terms do not create any
agency, partnership or joint venture among the parties. (j) Sections 1 (last
sentence only) and 7 to 12 will survive termination of these Terms. (k) Except
for payment obligations, no party or its affiliates is liable for failure or
delay in performance to the extent caused by circumstances beyond its reasonable
control.

February 21, 2013